DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 01/29/2020. Claims 1-20 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 01/29/2020 is accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1020 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US Pub. No. 20150262697).

As to claim 2, Kim (figs. 14-20) disclose a storage device, 15wherein the non-volatile memory (NVM 100a) stores a read level look-up table comprising information on read levels according to power-off periods, and wherein the storage controller adjusts the at least one read level to be used in the read operation based on the read level look-up table, the power off time stamp, and the power on time stamp (parag. 0006-0007).
As to claims 3-4, Kim (figs. 14-20) disclose a  storage device, wherein the non-volatile memory (NVM 100a) stores an auxiliary look-up table comprising information indicating read levels according to time elapsed after data is programmed in a power-on period, and  25the storage controller adjusts the at least one read level additionally based on the auxiliary look-up table (parag. 0005); non-volatile memory stores a read level look-up table comprising 30information on read levels according to power-off periods, and wherein the non-volatile memory adjusts the at least one read level to be used in the read 24operation based on the read level look-up table, the power off time stamp, and the power on time stamp (parag. 0006-0007).  

As to claims 8-9, Kim (figs. 14-20) disclose a storage device, wherein the storage device includes a solid state drive (SSD); wherein the non-volatile memory comprises quad- level cells each programmed with 4 bits of data (fig. 17; 0140).
As to claim 10, the claim has substantially the limitations of claim 1; therefore, it is analyzed as previously discussed in claim 1 above. 10.    
As to claim 11, Kim (figs. 14-20) disclose a storage device, wherein the non-volatile memory (NVM 100a) stores a read level look-up table comprising information on read levels according to the power-off period, and  10the storage controller determines the at least one read level by using the read level look- up table stamp (parag. 0006).
As to claim 15, Kim (figs. 14-20) disclose a storage device, 30wherein the storage controller stores a read level look-up table comprising information indicating read levels according to the power-off period and determines a read level by using the 26read level look-up table (parag. 0006-0007).
Allowable Subject Matter
Claims 18-20 are allowed.
Independent claim 18 is allowable because none of the cited references either singular or in combination teaches “…the processor controls the read operation of the non-volatile memory using a 25power-off period calculated based on the power-off time stamp and the power-on time stamp and the read level look-up table.”
Claims 7, 12-14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112